DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "macroclimate device", "microclimate device", “thermal radiation sources”, “thermal convection sources” and “thermal conduction sources” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, paragraph 36 and 68 disclose:
Microclimate device: climate controlled seats, head rest/neck conditioner, climate controlled headliner, steering wheel, and heated gear shifter
Macroclimate device: central HVAC system
Thermal radiation sources: solar radiation source or heat load from components within the vehicle such as an instrument panel
Thermal convection sources: airflow from vents
Thermal conduction sources: cooling from seat back or steering wheel
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. (US 2013/0232996, herein Goenka) in view of Ishikawa et al. (US 5,603,226, herein Ishikawa) and Remond et al. (US 6,892,808, herein Remond).
In regards to claim 1, Goenka discloses
A vehicle microclimate system (Fig.1) comprising:
a HVAC thermal conditioning system (28) configured to provide a macroclimate environment;
an auxiliary thermal conditioning system (30) that has multiple microclimate devices (58, 60, 66), the microclimate devices configured to be arranged within an interior space (14) that provides the macroclimate environment to an occupant, the microclimate devices are configured to provide a microclimate environment to the occupant (at the seat) different than the macroclimate environment, the microclimate devices configured to be in close proximity to a region of the occupant (Fig.1); and
a controller (32) in communication with the microclimate devices, the controller is configured to calculate an occupant personal comfort (Fig.5, 108);
wherein the controller configured to automatically command the microclimate devices in response to the calculated occupant personal comfort based upon occupant characteristics to achieve a desired occupant personal comfort (Fig.5, 116); and
wherein the automatic command from the controller is configured to control at least one of multiple microclimate devices to achieve the desired occupant personal comfort (Fig.5, 116).
Goenka does not disclose that the occupant personal comfort is calculated based upon a thermal energy experienced by the occupant from thermal radiation sources, thermal convection sources, and thermal conduction sources and the automatic command configured to adjust and apportion the thermal conduction sources and/or thermal radiation sources experienced by the occupant.
Ishikawa teaches a vehicle microclimate system (Fig.1) and a controller (22) that determines occupant personal comfort, which is calculated based upon a thermal energy experienced by the occupant from a thermal radiation source and a thermal convection source (col.10 lines 22-50, a sum of thermal energy provided is determined to obtain occupant personal comfort, including a thermal radiation source Ts and a thermal convection source Va). It is also interpreted that a thermal conduction source may be provided by Goenka’s seat heater (66).
In addition, Remond teaches a vehicle microclimate system (Figs.1 and 3) and a controller (Fig.1) that determines occupant personal comfort, which is calculated based upon a thermal energy experienced by the occupant from a thermal radiation source, a thermal convection source, and a thermal conduction source (Fig.3, φRS, φRV and φS being thermal radiation sources, φcd being a thermal conduction source, and φcv being a thermal convection source).
The thermal convection sources and thermal conduction sources are apportioned to achieve the desired occupant personal comfort (both Ishikawa and Remond disclose similar equations for determining occupant personal comfort).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goenka’s controller to determine occupant personal comfort calculated based upon a thermal energy experienced by the occupant from a thermal radiation source, a thermal convection source and a thermal conduction source as similarly taught by Ishikawa and Remond in order to provide a more accurate method of determining occupant personal comfort to control the macro and microclimate devices.
In regards to claim 2, Goenka discloses that a region of the occupant includes at least one of a hand, a foot, a neck, a face, a leg, an arm, a head and a torso (Fig.1), and the at least one of multiple microclimate devices is provided by at least one of a steering wheel, a seat, a door panel, an armrest, a dash panel and a roof panel (Fig.1).
In regards to claim 3, Goenka discloses that the occupant characteristics uses at least one of measured occupant information, user-input occupant information and learned occupant information (Fig.5, measured occupant information is used).
In regards to claim 4, Goenka discloses an occupant comfort sensor (72) in communication with the controller, the occupant comfort sensor configured to detect the occupant characteristics, the controller configured to use the detected occupant characteristics for determining the occupant personal comfort (paragraph 29).
In regards to claim 5, Goenka discloses that the occupant characteristics include at least one of occupant core temperature, occupant skin temperature and occupant skin moisture (paragraph 29).
In regards to claim 6, Goenka discloses that the occupant comfort sensor is an IR sensor configured to detect the occupant skin temperature (paragraph 32).
In regards to claim 7, Goenka discloses that the occupant comfort sensor is at least one of a weight sensor and a seatbelt sensor (paragraph 29).
In regards to claim 8, Goenka discloses that the user-input occupant information corresponds to a user-input occupant profile including at least one of gender, height, weight and occupant-provided comfort data (paragraph 37, occupant’s comfort data collected by sensors as well as provided by the user interface is stored).
In regards to claim 11, Goenka discloses that the memory includes at least one look-up table with a microclimate profile associated with the occupant, the controller configured to modify the microclimate profile based upon at least one user input and command the microclimate devices in response to the microclimate profile associated with the user profile (paragraphs 37 and 38).
In regards to claim 12, Goenka discloses that the controller records a thermal control setting for at least one of an outside temperature, an inside temperature, and a humidity on the look-up table and stores the thermal control settings chosen by the occupant under the recorded conditions (paragraph 29).
In regards to claim 13, Goenka discloses that the thermal control settings include user inputs to at least one of a switch and a touchscreen used to control at least one of the HVAC thermal conditioning system and the microclimate devices (Fig.4).
In regards to claim 16, Goenka discloses that the occupant characteristics are associated with a microclimate profiles for use in setting the microclimate system at the occupant's specific location within the vehicle (paragraph 29).
In regards to claims 17 and 18, Goenka does not disclose that the occupant personal comfort is calculated based upon the equation TEOCC = Ʃqr + Ʃqcv + Ʃqcd, wherein TEOCC is the thermal energy experienced by the occupant, qr corresponds to the thermal radiation sources, qcv corresponds to the thermal convection sources, and qca corresponds to the thermal conduction sources, wherein the automatic command from the controller is configured to adjust Ʃqcd and/or Ʃqr by controlling at least one of multiple microclimate devices to achieve the desired thermal comfort according to the equation, or that the controller is configured to detect a solar load on the vehicle.
Ishikawa and Remond teach that the occupant personal comfort is calculated based upon an equation TEOCC = Ʃqr + Ʃqcv + Ʃqcd (Ishikawa, equation in col.10 line 20 is a summation of comfort factors; similarly, equation 1 in col.11 of Remond is a summation of comfort parameters), wherein TEOCC is the thermal energy experienced by the occupant, qr corresponds to the thermal radiation sources (Ts in Ishikawa; φRS, φRV and φS in Remond), qcv corresponds to the thermal convection sources (Va in Ishikawa; φcv in Remond), and qcd corresponds to the thermal conduction sources (in the combination, Goenka’s seat heater 66 serves as a thermal conduction source; φcd in Fig.3 of Remond, where Remond does not take the thermal conduction source into account since no feature such as a seat heater is disclosed and the temperature of the seat is considered to be similar to that of the passenger, however, Remond discloses in col.11 lines 26-28 that, if appropriate, the thermal conduction source is also taken into account);
wherein the controller is configured to detect a solar load on the vehicle relating to the thermal radiation sources qr based upon a solar load parameter (Remond, col.11 lines 50-67 and col.12 lines 1-5), at least one of the microclimates device commanded in response the solar load parameter, the controller is configured to determine the solar load based upon at least one of vehicle location, vehicle direction of travel, detected light intensity and sun (Goenka, paragraph 29, sensors 72 monitor parameters including sun load/heat flux; Ishikawa, col.8 lines 62-67; and Remond, col.12 lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goenka’s controller to provide an equation for determining the occupant personal comfort that includes the thermal energy provided by the seat heater for the thermal conduction source and detect a solar load on the vehicle using teachings from Remond and Ishikawa in order to provide a more accurate method of determining occupant personal comfort to control the microclimate devices.
In regards to claim 19, Goenka discloses that the thermal convection source is thermally conditioned airflow from a vent (36).
In regards to claim 20, Goenka discloses that the thermal conduction source is heating or cooling from a seat surface (66).
In regards to claim 21, Goenka discloses that the occupant personal comfort is determined for each of multiple vehicle occupants (Fig.1).

Allowable Subject Matter
Claims 9, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the user-input occupant profile is stored on at least one of a key fob and a mobile device, that the user-input occupant profile is configured to move with the occupant via a vehicle data link, a cloud, a wireless transmission and/or a smartphone for use with another vehicle, or that the thermal control settings are adjusted based upon how long the system is left in a particular state without the occupant adjusting the thermal control settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763